Matter of Bohrer (Commissioner of Labor) (2021 NY Slip Op 04522)





Matter of Bohrer (Commissioner of Labor)


2021 NY Slip Op 04522


Decided on July 22, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:July 22, 2021

532021
[*1]In the Matter of the Claim of Christina Bohrer, Appellant. Commissioner of Labor, Respondent.

Calendar Date:June 17, 2021

Before:Egan Jr., J.P., Lynch, Clark, Aarons and Pritzker, JJ.

Aaron M. Gavenda, Rochester, for appellant.
Letitia James, Attorney General, New York City (Linda D. Joseph of counsel), for respondent.

Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 13, 2019, which ruled, among other things, that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
Decision affirmed. No opinion.
Egan Jr., J.P., Lynch, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that the decision is affirmed, without costs.